1                                                                               JS-6
2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11

12   JONATHAN GRIGSBY,                            )    No. CV 18-9826-JLS (PLA)
                                                  )
13                         Plaintiff,             )    JUDGMENT
                                                  )
14                    v.                          )
                                                  )
15   DEBBIE ASUNCION, et al.,                     )
                                                  )
16                         Defendants.            )
                                                  )
17

18          Pursuant to the Order Accepting the Magistrate Judge’s Final Report and
19   Recommendation,
20          IT IS ADJUDGED that the Second Amended Complaint in this action is dismissed without
21   further leave to amend for failure to state a claim, and that this action is dismissed with prejudice.
22

23

24   DATED: 03/12/2020                                ________________________________________
                                                          HONORABLE JOSEPHINE L. STATON
25                                                         UNITED STATES DISTRICT JUDGE
26

27

28
